1 Reported in 121 P.2d 396.
This is an appeal from the judgment of the superior court reversing an order of the state department of social security. January 9, 1941, one Lydia C. O'Neil, who was a recipient of an old-age assistance grant, requested authorization from the administrator of the Thurston county welfare department for optical care, to be rendered by a licensed optometrist. This request was denied, and the applicant appealed to the department of social security. That department likewise denied the request, from which the applicant appealed to the superior court. The trial in that court resulted in findings of fact and conclusions which sustained *Page 335 
the application. From the judgment reversing the order of the department of social security, that department appealed.
[1] There is no difference, in principle, between this case and the case of Martin v. Department of Social Security, ante
p. 329, 121 P.2d 394, just decided. That case was one asking for sanipractic treatment, while this one is requesting treatment by a licensed optometrist. That case is controlling upon this appeal.
The attorney's fee in this case is fixed in the sum of one hundred and fifty dollars.
The judgment will be affirmed.
ROBINSON, C.J., BEALS, BLAKE, JEFFERS, and DRIVER, JJ., concur.